Case: 17-14010   Date Filed: 04/13/2018   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14010
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:16-cr-00311-EAK-MAP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

RENE BORRERO,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 13, 2018)

Before WILSON, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-14010    Date Filed: 04/13/2018   Page: 2 of 2


      Roseanne Brady, appointed counsel for Rene Borrero in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Borrero’s conviction and sentence are AFFIRMED. Further,

Borrero’s motion for appointment of new counsel is DENIED.




                                         2